 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                     Case No. 1:21-cv-00547-NONE-SAB

12                 Plaintiff,                           ORDER DENYING MOTION FOR
                                                        EXTENSION OF TIME AND FOR
13          v.                                          CONTINUANCE OF SCHEDULING
                                                        CONFERENCE
14   SOUTHERN PACPIZZA, LLC, et al.,
                                                        (ECF No. 11)
15                 Defendants.

16

17         On July 13, 2021, Plaintiff filed a status report requesting an extension of time to serve a

18 defendant named Catherine Mellow, and requesting a continuance of the scheduling conference.

19 (ECF No. 11.) The Court construes the filing as a motion, and the Court shall deny the motion as
20 no such defendant is named in this action, and it appears Plaintiff filed this request under the

21 wrong case number. The has Court already continued the scheduling conference in this action

22 and granted an extension to serve certain defendants on July 12, 2021, pursuant to Plaintiff’s

23 request. (ECF Nos. 9, 10.)

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for an extension of time

 2 to serve and for a continuance of the scheduling conference filed on July 13, 2021 (ECF No. 11),

 3 is DENIED.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     July 14, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
